Title: Archibald Stuart to Thomas Jefferson, 9 March 1819
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Staunton 9th March—19—
          
          I congratulate you most sincerely on the passage of the Law establishing the University of Virginia, & rejoice to learn that under your Auspices The most prompt Measures have been taken for the erection of the buildings; This verifies what every body says, “That we cannot yet do without you”—
          Mr Dabney Cosby who will probably hand you this, is desirous of undertakeing a small part of the Brick work to be done The ensuing season say to Make and lay 350.000 bricks: He is a man of Industry, Energy & I believe Capacity & may be relyed on to execute whatever he undertakes—
          Mr C. has for years past been more extensively employed in his line than any man in This County & with few exceptions as far as I have been informed has given satisfaction to his Employers & these exceptions arose principally out of the quality of the Materials which this section of our Country is said to be badly calculated to furnish—
          
          I have been advised That separate proposals will be made by Messrs Jordan, Brown, Hawkins, Darst and perhaps others for parts of the brick work takeing care that such parts shall include the whole while in fact they are all to be partners in the proposed undertakeing—If they are successful They will exclude all competition & this monopoly may eventuate even worse than that of an Individual—Mr C. assures me he stands unconnected in the Offer he shall make & I believe it is his object so to demean himself as to attract the future attention of the Visitors
          The Inclosed letters of Messrs Tucker & Kenney were  delivd to me by the latter with a pressing request That I would enquire of you if any of the papers refered to were in your possesion or if you could advise where they could be found—I am sorry to Give you any Trouble on this subject but could not refuse the application of Mr Kenney
          
            I am Dr Sir yours very affectionately
            Archd Stuart
          
        